EXHIBIT 10.2


THIRD AMENDMENT TO
PURCHASE AND SALE AGREEMENT


THIS THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
and entered into effective as of the 10th day of May, 2017, GAHC4 SW ILLINOIS
SENIOR HOUSING PORTFOLIO, LLC, a Delaware limited liability company (“Buyer”),
and A&M PROPERTY HOLDING, LLC, an Illinois limited liability company (“Seller”)
and GARDEN PLACE, LLC, an Illinois limited liability company (the “Operator”).


W I T N E S S E T H:


Buyer, Seller and Operator entered into that certain Purchase and Sale Agreement
effective as of March 13, 2017 (as previously amended, the “Purchase
Agreement”). Capitalized terms not defined herein shall have the meaning given
to them in the Purchase Agreement. Buyer, Seller and Operator desire to amend
the Purchase Agreement as herein set forth.


NOW, THEREFORE, for Ten and No/100 Dollars ($10.00) in hand paid and in
consideration of the covenants and agreements herein contained, the adequacy and
sufficiency of which are hereby acknowledged by the parties, the parties hereto
mutually agree as follows:


1.    Property Legal Descriptions. When the parties executed the Purchase
Agreement, they did not know with certainty the legal description of the Land,
and therefore the parties elected to attach an incomplete Exhibit A to the
Purchase Agreement. With the legal description of the Land now known and agree
to by the parties, Exhibit A to the Purchase Agreement is hereby deleted and
replaced by the Exhibit A attached to this Amendment.
 
2.    Additional Closing Documents/Deliverables. In addition to the documents
listed in Section 10(a) of the Purchase Agreement, Seller shall deliver the
following at Closing (and the same shall be deemed to be included among the
items referenced in Section 14(b) of the Purchase Agreement), provided that the
failure of this condition precedent shall not give rise to the right of
Purchaser to recover its closing costs following a termination of the Purchase
Agreement:


a.    Operating Agreements Amendment: An amendment to Section 9.1 of the
operating agreement of each of Seller and Operating in the form previously
presented to Purchaser and approved by Purchaser, which amendment removes
therefrom the language dissolving the companies upon the “sale or other
disposition of substantially all of the assets of the Company and the receipt
and distribution of all the proceeds therefrom.”
 
b.    For Garden Place of Columbia:
 
i.    Annexation: Seller will deliver a recordable copy of the annexation
ordinance referenced in communications concerning Purchaser’s Objection to
Exception #21 of the Title Report, along with any other document required by
Title Insurer to fully effectuate the annexation;
 


1

--------------------------------------------------------------------------------




ii.    Termination of Indemnity:  Seller will deliver a recordable, fully
executed original of the draft agreement previously circulated and approved by
Purchaser and Title Insurer providing for the termination of Exception # 23 of
the Title Report as an encumbrance against the Property; and
 
c.    For Garden Place at Millstadt:


i.    Termination of Utility Rights:  Seller will deliver a fully executed,
recordable agreement terminating the utility easement rights referenced in
Exception 14 of the Title Report relating to the area located beneath the
Facility, in form and substance acceptable to Title Insurer and Purchaser such
that Title Insurer will remove same from the commitment; and
 
d.    For Garden Place at Red Bud:
 
i.    Easement Termination:  Seller will deliver a fully executed, recordable
release and termination of the easement agreement referenced in Exception 17 of
the Title Report in form and substance acceptable to Title Insurer and Purchaser
such that Title Insurer will remove same from the commitment, or which
terminates the easement to the extent located beneath the Facility constructed
on said Property and contains the easement to unimproved portions thereof; and
 
e.    For Reflections at Garden Place: Seller will deliver the fully executed
shed encroachment easement agreement in form and substance previously approved
by Purchaser.


3.    Full Force and Effect. Except as specifically provided herein, the
Purchase Agreement is unchanged and remains in full force and effect.


4.    Counterparts; Facsimile Execution. This Amendment may be executed in
several counterparts, each of which shall be deemed to be an original, and all
of which together shall constitute one and the same agreement. This Amendment
may be executed and delivered via telephonic or electronic facsimile or PDF
transmission.


[Signatures on following page]


2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Buyer and Seller have executed this Amendment effective as
of the day and year first set forth above.
“SELLER”
 
“BUYER”
 
 
 
 
 
 
 
A&M PROPERTY HOLDING, LLC,
 
GAHC4 SW Illinois Senior Housing
 
an Illinois limited liability company
 
Portfolio, LLC,
 
 
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
By:
/s/ Brian W. Mueller
 
By:
/s/ Mathieu Streiff
 
 
Brian W. Mueller
 
Name:
Mathieu Streiff
 
 
Title: Manager
 
Its:
Authorized Signatory
 
 
 
 
 
 
 
“OPERATOR”
 
 
 
 
 
 
 
 
 
 
GARDEN PLACE, LLC,
 
 
 
 
an Illinois limited liability company
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Brian W. Mueller
 
 
 
 
 
Brian W. Mueller
 
 
 
 
 
Title: Manager
 
 
 
 
 
 
 
 
 
 



[Signature page to Amendment to Purchase and Sale Agreement]